United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     December 30, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-41132
                             Summary Calendar


                         SILVESTRE MORENO, JR.,

                                                     Plaintiff-Appellant,

                                  versus

 CITY OF PROGRESO, TEXAS; CHARLIE VASQUEZ, City Alderman City of
Progreso; DAVID HERNANDEZ, JR., Police Lieutenant; UVALDO LOPEZ,
        Police Officer; MELISSA ALANIS, Municipal Judge,

                                                    Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 7:03-CV-352
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Silvestre Moreno, Jr., appeals the district court’s grant of

summary judgment in favor of the defendants and the dismissal with

prejudice of his 42 U.S.C. § 1983 complaint.           He argues that the

district court erred in ruling there was probable cause for his

arrest; erred in failing to hold that his Fourteenth Amendment

rights were violated; erred in failing to hold that the City of

Progresso was liable; erred in granting qualified immunity to

Lieutenant Hernandez and Officer Lopez; erred in concluding that


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Municipal Judge Alanis was absolutely immune; and erred in granting

the defendants’ summary judgment motion because there were genuine

issues of material fact and because discovery had not yet been

completed.

       Moreno does not challenge the district court’s dismissal of

his claims under the Sixth and Eighth Amendments or the district

court’s finding that the defendants’ alleged violation of state

penal laws failed to state a violation of federal law under

42 U.S.C. § 1983.       Accordingly, these claims have been abandoned.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

       After conducting a de novo review of the record, we conclude

that there was probable cause to arrest Moreno for assaulting

Tesoro Vasquez and that the district court did not err in granting

the defendants’ summary judgment motion with respect to Moreno’s

Fourth Amendment claims against the city, the police officers, and

the municipal judge.       See Sorenson v. Ferrie, 134 F.3d 325, 328

(5th   Cir.    1998);   TEX. PEN. CODE   §   22.01(a)(1)   (Vernon   2003).

Although Moreno asserted that he told Officer Lopez that the

assault was legally justified under Texas Penal Code § 9.62, this

assertion was contained in his unverified complaint, which did not

constitute competent summary judgment evidence.

       Moreno’s Fourteenth Amendment claims are without merit.          The

negligent failure to investigate other leads does not violate due

process.      See Baker v. McCollan, 443 U.S. 137, 144 (1979); Sanders


                                     2
v. English, 950 F.2d 1152, 1161-62 (5th Cir. 1992).     Moreover, a

person’s interest in his reputation alone, apart from some more

tangible interest such as employment, is not a sufficient liberty

or property interest to invoke the procedural protections of the

due process clause.   See Paul v. Davis, 424 U.S. 693, 701 (1976).

     Although Moreno argues that there was a genuine issue of

material fact as to whether there was probable cause for his

arrest, his assertion is, as noted above, incorrect.   As Moreno has

not shown how additional discovery would have produced further

evidence to establish a genuine issue of material fact concerning

his arrest, he has not demonstrated that the district court’s stay

of discovery was an abuse of discretion.    See Krim v. BancTexas

Group, Inc., 989 F.2d 1435, 1441 (5th Cir. 1993).

     AFFIRMED.




                                 3